Title: To George Washington from Juan de Miralles, 29 November 1779
From: Miralles, Don Juan de
To: Washington, George


        
          Sir
          Philadelphia Novr 29th 1779
        
        Having received on the 22nd Inst. two Letters from the Govor and Captn Genl of Havanna, dated 19th and 22nd of July Last, by them he informs me, by order from the King my Master of having declared War, His Majesty against that of Great Britain, and that the Cited day of 22nd July, had ordered it’s Publication Solemnly in that Town, and other different particulars, with order to comunicate them to the Honourable Continental Congress and Solicite with the greatest eagerness it’s execution, to this end, with date of the 24th Inst. I have transmited to the Honourable Congress my representation making refference of all, asking at the Same time, they will be pleased to put this in to Consideration and fulfill it’s End; annex’d your Excellency will find a Copy of the Said representation, appearing to me (besides an efect of my Obligation) of the greatest consequence to be known by your Excy whose high penetration, I’am persuaded will find of the greatest Importance, and that it’s Issue interests

at the Same time the wishes of the King my Master, and the Universal good of the Thirteen United States; that by the Cited declaration of War His Majesty has made own cause, employing his great Power to oblige the common Enemy to cead to the terms that he could not procure by his friendly pacific and Powerfull Mediation.
        I hope that this knowledge will influence your Exccy to do the utmost that is required to efectuate with the greatest Speed the business of Said Solicitude, and that being Sure of my Sincere regard; I remain with the greatest esteem. Your Exccy Most Obedt and Most Hble Servt.
      